DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa (US 4,285,381, of record) and further in view of Adamson (WO 03/105509, of record) and/or Randall (WO 2016/060851, of record).  
As best depicted in Figure 2, Furukawa teaches a tire construction comprising a bead filler 9 (claimed first rubber member) and a bead clinch 10 (claimed second rubber member).  Furukawa further states that (a) said filler has superior mechanical properties than said bead clinch (Column 5, Lines 50+) and (b) said filler preferably includes 10-25 phr of a thermosetting resin, such as “Sumilite Resin PR 12686” (Column 4, Lines 20-30 and Table I).  In such an instance, though, Furukawa is silent with respect to the inclusion of an electronic device.
However, it is extremely well known and conventional to include electronic devices (e.g. RFID) in tire constructions in order to, among other things, provide tire informational data, as shown for example by Adamson (Page 1, 1st Paragraph) and/or Randall (Paragraph 2).  One of ordinary skill in the art at the time of the invention would have found it obvious to include a conventional electronic device in the tire of Furukawa for the benefits detailed above.  Also, Adamson (Page 4) states that “the radio device 11 and antenna may be embedded in the tire structure or layered under rubber material in the 14 which forms a surface” and Randall (Paragraph 28) states that “the electronic device may be disposed between any two layers of the tire”.  One of ordinary skill in the art at the time of the invention would have found it obvious to position an electronic device between the bead filler and bead clinch of Furukawa in view of the general disclosures of Adamson and/or Randall.
Lastly, regarding claim 7 (and dependent claims 8-13), it appears that the bead filler of Furukawa would demonstrate an extremely large modulus at 50°C based on the preferred inclusion of a thermosetting resin at loadings as high as 25 phr.  Looking at Tables 2-5 in Applicant’s original disclosure, the lone comparative example is devoid of a thermosetting resin and demonstrates a modulus at 50°C that is 17.1 MPa.  This results in a quantitative relationship (as claimed) less than 1.  Examples 1-3 and 4-8, on the other hand, include between 5 phr and 30 phr of a thermosetting resin (Sumilite Resin PR 12686) and demonstrate a modulus at 50°C between 37.5 MPa and 150 MPa.  These high modulus values, in turn, result in a claimed relationship that is greater than or equal to 1, more preferably greater than 5 and less than 8.  As such, it appears the thermosetting resin-containing bead filler of Furukawa and a common clinch composition satisfy the claims.  It is emphasized that the bead filler of Furukawa and that of the claimed invention include the same type of thermosetting resin and the same resin loading and thus, would be expected to demonstrate similar mechanical properties.             
With respect to claim 14, a large radial extent between the bead filler and the bead clinch is present at heights between 20% and 80% of a height of the maximum section width.  One of ordinary skill in the art at the time of the invention would have found it obvious to position an electronic device any location between said bead filler and said bead clinch absent any conclusive showing of unexpected results.
Response to Arguments
4.	Applicant's arguments filed September 1, 2022 have been fully considered but they are not persuasive. 
	Applicant argues that the Examiner has not identified any express or implied teaching that bead filler 9 has the largest E*(50C) among rubber members for the tire located inward in the tire axial direction from a position where the electronic component is provided.  When placing an electronic component between bead filler 9 (claimed first member) and clinch-apex 10 (claimed second member) of Furukawa, the sole components axially inward of the electrical component are the carcass, the bead filler, and possibly an innerliner.  It is extremely well known and conventional that bead fillers having significantly superior mechanical properties than carcass components and innerliners.  This is further supported by the disclosure of Furukawa to include a thermosetting resin at loadings as high as 40 phr in order to increase the dynamic modulus.  A fair reading of Furukawa suggests that bead filler 9 does in fact have the largest mechanical properties on an axially innerside of an electrical component.  It is emphasized that the carcass and innerliner and well recognized as having inferior mechanical properties, as compared to a bead filler.
	Applicant further contends that Furukawa cannot be understood to suggest that clinch-apex 10 has the largest modulus among rubber members for the tire located outward in the tire axial direction from a position where the electronic component is provided.  It is evident from Figure 2 that clinch-apex 10 and the sidewall are axially outward of an electronic component when such a component is sandwiched between said apex and said filler.  Furukawa specifically states that clinch-apex 10 has superior mechanical properties, as compared with the sidewall.  It is well recognized that hardness and modulus predominantly have a positive relationship and thus, the disclosure of Furukawa would have been recognized as teaching a clinch-apex having a greater hardness than the sidewall.    
	Applicant also states that Furukawa fails to specifically teach modulus values (at the specified temperatures) for the bead filler and the clinch-apex and thus, cannot reasonably teach the claimed quantitative relationship.  
	It is initially noted that it is not required for a reference to specifically identify a claimed quantitative relationship.  A reference can render a claim obvious if there is sufficient evidence that a claimed relationship would be satisfied by the disclosed tire construction.  In this instance, Furukawa specifically teaches a high modulus rubber for the bead filler.  More particularly, such a high modulus is achieved by the inclusion of up to 40 phr of a thermosetting resin, such as PR 12686 (Table 1).  It appears that the inclusion of such a resin in the bead filler results in a quantitative relationship in accordance to the claimed invention.  This is supported by Tables 4 and 5 in which Compositions 2-4 and 6-10 (for the bead filler) include said resin and result in ratios greater than 1.  It is evident that greater resin loadings are correlated with greater differences between A and B.  Several of these differences are significantly greater than 1.  As such, it reasons that a plurality of embodiments taught by Furukawa would result in A-B values significantly grater than 1.  In terms of the clinch-apex composition, such a conventional component would be expected to include at least one diene-based rubber and common additives/curatives.  As best can be determined by the Examiner, the presence of a thermosetting resin in the bead filler would result in the claimed quantitative relationship.  Again, when using a high hardness/modulus material including a thermosetting resin (at high loadings) in the bead filler, it appears that a first ratio at a lower temperature would be significantly greater than a second ratio at a higher temperature.  This is primary a function of the extremely high modulus of the bead filler at lower temperatures.  This is also supported by the exemplary compositions of Furukawa having a modulus at room temperature on the order of 170-180 MPa (Examples 1 and 2 in Table 1).  These modulus values would be expected to be smaller at 50 degrees and consistent with Applicant’s inventive examples.  Again, the critical aspect in obtaining the claimed difference appears to be the use of high modulus materials in the bead filler and such mimics that taught by Furukawa.  The use of any standard or basic rubber composition in the clinch-apex (at least one diene-based rubber, fillers, and curatives) having inferior mechanical properties from the bead filler appears to result in a difference A-B in accordance to the claims.
 	Applicant argues that the Examiner cannot rely upon Applicant’s specification and/or the Tables disclosed therein to surmise that Furukawa might satisfy the claimed equation.  The Examiner respectfully disagrees.  Furukawa specifically teaches a bead filler composition having high modulus and incorporating up to 40 phr of a thermosetting resin, such as PR 12686.  The fact that Furukawa fails to expressly disclose the claimed quantitative relationship fails to render the claims non-obvious.  Applicant’s original disclosure, as best can be determined by the Examiner, suggests that high modulus rubber compositions including high loadings of a thermosetting resin, such as PR 12686, result in large A values and thus a difference A-B greater than 1.  Thus, Applicant’s original disclosure simply provides evidence that the tire construction taught by Furukawa would result in the claimed relationship.  There is no modification of the tire of Furukawa with Applicant’s disclosure.  Again, the claimed difference would be expected to necessarily result when using high modulus rubber composition having large thermosetting resin loadings.  
	Applicant contends that it is not apparent whether interposing the electronic device between the bead filler and the clinch-apex would allow these components to continue to prevent separation of the bead filler and the turned-up portion.  It is emphasized, though, that the bead filler and the clinch-apex extend significantly radially outward of the carcass turnup end such that a wide variety of positions are distant from said end (see Figures 1 and 2).  Thus, there is a reasonable expectation of success when placing an electronic component in a wide variety of locations radially beyond a carcass turnup end (that being the ability to prevent separation of the turnup end from the surrounding rubber).
	Applicant argues that the Examiner has not identified any express or implied teaching that suggests tire components, such as bead fillers and a clinch-apex, would have been understood by a person having ordinary skill in the art to be layers within the context of Randall’s or Adamson’s disclosure.  The Examiner respectfully disagrees.  Adamson broadly states that the RFID may be embedded in the tire structure itself and provides several exemplary arrangements (Page 4, 2nd Paragraph).  This general disclosure is seen to encompass the claimed arrangement.  Randall broadly states that the electronic device may be disposed between ANY TWO LAYERS OF THE TIRE and the electronic device may be embedded at ANY LOCATION OF THE TIRE (Paragraph 28).  Clearly, the bead filler and the clinch-apex correspond with “any two layers of the tire” and “any location of the tire”.  It is further noted that Randall refers to an exemplary embodiment in which a device is sandwiched between a reinforcement filler (corresponds with the bead filler of Furukawa) and an abrasion portion (corresponds with clinch-apex of Furukawa)- this substantially mimics the claimed arrangement.  One of ordinary skill in the art at the time of the invention would have found it obvious to arrange an electronic device (as required by the claims) in the tire of Furukawa absent a conclusive showing of unexpected results (lack of evidence that unexpected results are associated with the claimed arrangement).    
Conclusion                          
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        September 8, 2022